COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Giovanny F. Laguan and Marina Del T. Martinez
                            v. Hilary J. Lloyd and Kimberly A. Lloyd

Appellate case number:      01-14-00693-CV

Trial court case number:    12-DCV-202692

Trial court:                240th District Court of Fort Bend County

       On December 18, 2014, this Court ordered the parties to file a response to the
September 9, 2014 mediation order by January 15, 2015. On January 14, 2015, Select
Portfolio Servicing, Inc., the purported intervenor in the trial court and current servicer
for the holder and owner of a validly-recorded first lien deed of trust on the real property
in question, filed a response objecting to the mediation order because it did not believe
that a settlement could be reached during mediation. On January 15, 2015, appellant
Giovanny F. Laguan filed a pro se response and similarly objected to the mediation order
because he stated that the appellees were not willing to participate in mediation.
Although appellees did not timely respond, because appellant Laguan and the intervenor
have timely responded to this Court’s December 18th order and objected to mediation,
we grant their objections and vacate our September 9th mediation order.
       In addition, the appellate record was due in this case by December 11, 2014. See
TEX R. APP. P. 26.1(a), 35.1(a). According to the appellants’ docketing statement, filed
on September 9, 2014, they had neither requested nor paid for the clerk’s record or
reporter’s record. Consequently, in that December 18th order, this Court also dismissed
appellant Laguan’s pro se motion for a 90-day extension of time to file the clerk’s and
reporter’s records because he had still not paid or made arrangements to pay for them.
Since then, appellant Laguan has paid for the clerk’s record which was filed on January
14, 2015. However, the reporter’s record still has not been filed. The records of the
Clerk of this Court do not indicate that appellants are entitled to proceed without advance
payment of costs. See TEX R. APP. P. 20.1(a).
       Accordingly, we order appellants to provide to the Clerk of this Court written
evidence from the court reporter within 15 days of the date of this order showing that
appellants have requested and paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 34.6(b)(1), (2), 35.3(b)(2), (3), (c), 37.3(c)(1), (2). If
appellants indicate that they do not want the reporter’s record or otherwise fail to provide
evidence of payment or arrangements to pay for the reporter’s record by the above
deadline, the Clerk of this Court will set the briefing schedule and this Court will
consider and decide only those issues or points that do not require a reporter’s record for
a decision. See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually       Acting for the Court

Date: February 10, 2015




                                             2